Citation Nr: 0001642	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-49 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1963 to August 
1967.  This appeal arises from an October 1993 rating 
decision of the Roanoke, Virginia, Regional Office (RO) which 
denied his claim for service connection for post-traumatic 
stress disorder (PTSD).  He appealed this determination.  
This case was previously remanded by the Board of Veterans' 
Appeals (Board) in December 1997 for development of the 
veteran's military records.  The case has now returned for 
final appellate consideration.


FINDINGS OF FACT

1.  The evidence establishes that the veteran had service as 
a temporary duty assignment to Vietnam from June to October 
1965.

2.  The evidence establishes that the veteran was exposed to 
traumatic events while serving in Vietnam.

3.  The veteran has received a valid diagnosis for PTSD based 
on his trauma from Vietnam.


CONCLUSION OF LAW

The veteran's PTSD was incurred in his military service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran was given a comprehensive medical examination in 
August 1963 in preparation for his entrance into active 
service.  He did not report any medical history of 
psychiatric symptomatology.  On examination, his psychiatric 
evaluation was normal.  The veteran was afforded another 
psychiatric evaluation in October 1963 that again found him 
to be normal.  In preparation for his deployment to service 
in Antarctica, the veteran was given a comprehensive medical 
examination in September 1966.  He made no complaints of 
psychiatric type symptoms.  His psychiatric evaluation was 
again noted as normal.  The veteran was given a separation 
examination in August 1967 that determined his psychiatric 
evaluation was normal.

According to the veteran's service personnel records, he was 
given a temporary assignment to Vietnam from June to October 
1965 as part of a U. S. Navy Cargo Handling Battalion.  It 
was noted that the veteran was qualified for "hostile fire 
pay" for this period and received a Vietnam Service Medal.  
The veteran was issued a Department of Defense (DD) Form 214N 
in August 1967.  This form failed to note the veteran's 
military specialty.

In March 1992, the veteran filed a claim with the RO for 
service connection for PTSD.  The RO sent a letter to the 
veteran in May 1992 requesting that he provide detailed 
information about his claimed traumatic events during his 
military service, to include time, place, unit, and 
individuals involved.  The veteran was also requested to 
submit medical evidence of a current psychiatric disorder.  
He was informed that his failure to submit this evidence 
could have an adverse effect on his claim for service 
connection.

The veteran wrote a letter to the President of the United 
States in April 1992 that the RO associated with his claims 
file.  In this letter, the veteran noted that he had received 
weekly psychiatric treatment at a local VA facility.  He 
claimed that due to his PTSD he had been unemployed for the 
past two years, was unable to hold a steady job for the 
previous twenty-six years, and had two failed marriages.

A U. S. Department of Veterans Affairs (VA) examination dated 
in June 1992 noted that the veteran had a "well-documented" 
medical file that the examiner had reviewed.  He complained 
of daytime flashbacks, nightmares, inability to sleep, 
irritability, violent outbursts, social isolation, inability 
to concentrate, and inability to work.  The veteran claimed 
that he had worked as a U. S. Navy "Seebee" while stationed 
in Vietnam during 1965.  His claimed stressors were from this 
period and included his unit being sent to a small village 
outside of Da Nang, Vietnam, with instructions to 
"obliterate it."  The veteran asserted that this village 
had recently been attacked and only consisted of women and 
children, but he did not know which side had conducted the 
attack.  He alleged that his unit's mission was to "do away 
with everything and make it look as if nothing had ever 
existed there."  The veteran also alleged that a fellow 
servicemember had fallen between a ship and a landing craft 
during very rough weather and he had been holding on to this 
individual when he was crushed between the vessels.  It was 
noted by the examiner that the former event played a major 
role in the veteran's current nightmares and was of more 
concern to him.  The veteran acknowledged that he was not 
quite aware of what bothered him until a few years ago, but 
had experienced many problems since his military service in 
Vietnam.  The diagnosis was chronic, severe PTSD.

The veteran sent a letter to the RO in July 1992 in which he 
noted his claimed stressors from his service in Vietnam.  
While stationed in Vietnam, the veteran claimed that he 
worked in a "Seabee" unit attached to "CHB#1" and his 
duties included unloading and moving munitions.  In addition 
to those noted on his VA examination, he reported attacks on 
his base in Da Nang, Vietnam, and the blowing up of an 
ammunition dump at a nearby airstrip.  He claimed that his 
memories from Vietnam were now incomplete due to his PTSD.  
The veteran appears to imply that another stressor from 
Vietnam included witnessing a fellow servicemember named 
Michael Lewis have a nervous breakdown and be taken away by 
medics.  He asserted that he had tried to contact this 
veteran's family but had been unable to locate them.  It was 
claimed by the veteran that his psychiatric symptoms were 
exacerbated by watching television coverage of the Gulf War 
in 1991.  During this time, he was treated by VA medical 
professionals who diagnosed PTSD and encouraged him to file a 
claim for VA compensation.

A letter from the veteran's VA physician was received by the 
RO in June 1992.  It was noted that the veteran was seen 
twice a week for treatment of his psychiatric problems that 
had been diagnosed as PTSD.  The veteran's symptoms were 
noted to include an inability to establish and maintain 
intimate relationships, a driving need to work and keep 
himself occupied, violent outbursts, severe alcohol problem, 
frightening flashbacks, intrusive thoughts, and sleeping 
problems.  The physician commented:

While [the veteran's] diagnosis is 
relatively new, it is clear that he has 
been suffering from symptoms for many 
years now.  [The veteran] has had a 
multitude of problems since his discharge 
from the Navy.  In the course of his 
therapy I have carefully reviewed his 
history prior to entering the Navy and 
have found it to be essentially free of 
psychopathology.

By letter of August 1992, the RO requested that the veteran 
provide detailed information about the fellow servicemember 
that he claimed had been crushed between two Naval vessels 
and the Vietnam village that he had witnessed destroyed.  He 
was informed that his failure to provide this information 
could have an adverse effect on his claim.

VA medical records dated from January 1991 to August 1992 
were associated with the veteran's claims file in August 
1992.  These records contained the veteran's outpatient 
visits for treatment of his psychiatric problems.  They 
consistently diagnosed PTSD.  These records also included a 
psychological testing report of March 1991.  After testing, 
the examiner concluded that the veteran's anger and emotional 
difficulties were of a psychological origin that was 
consistent with a PTSD-like diagnosis.

Another VA psychological evaluation was incorporated into the 
claims file in September 1992.  It was noted that the veteran 
claimed that an airplane flight on which he was scheduled to 
be taken to Vietnam, but had missed, later crashed in route.  
On the aircraft that did take the veteran to Vietnam, he 
asserted that an engine on this aircraft caught fire and the 
veteran felt, at the time, that he was going to die.  It was 
noted that the veteran's duties in Vietnam consisted of being 
in charge of a 12 man team that operated a supply vessel that 
shuttled supplies from bigger ships to land.  While in 
Vietnam, the veteran claimed that he had witnessed one of the 
men in his team be killed by being crushed between a ship and 
their supply vessel.  He also asserted that his base camp had 
been attacked by the enemy and resulted in the explosion of a 
nearby ammunition dump.  Finally, he claimed that his friend, 
Michael Lewis, had a nervous breakdown approximately two 
weeks after this attack and had been taken away.  The 
diagnoses included PTSD, alcohol dependence in partial 
remission, and narcissistic personality disorder.  The 
veteran's psychological stressors were noted to be his 
wartime trauma.

In a letter of August 1992, the veteran submitted a copy of a 
Social Security Administration (SSA) letter that had recently 
awarded him disability benefits.  He claimed that this award 
was based on his psychiatric disability and the medical 
evidence used in this determination had been his VA treatment 
records.  The veteran also reported that he had a poor memory 
of the stressful events he experienced in Vietnam due to his 
PTSD.  He did note that the Vietnamese village that he had 
viewed after it had been destroyed was located approximately 
ten miles north of Da Nang.  It was asserted by the veteran 
that he had been told this village had been destroyed because 
it had posed a threat to the U. S. airbase in Da Nang.  The 
veteran reported that he could not provide any additional 
information.

By rating decision of October 1992, the RO denied the 
veteran's claim for service connection for PTSD.  It was 
determined that the veteran had failed to provide the enough 
information about his claimed stressors that would verify 
these events.  The RO also decided that the nervous breakdown 
witnessed by the veteran of his fellow servicemember was not 
a sufficient stressor that would result in PTSD.

A written statement was received from the veteran's 
representative in November 1992.  It was claimed that the 
veteran had observed casualties while serving in Vietnam.  
The representative reported that the ammunition dump that the 
veteran witnessed exploding was located on the west-end of 
the Da Nang Air Force Base and occurred sometime in June or 
July 1965.  It was also reported that the veteran witnessed 
dead Vietnamese bodies at a destroyed village located in the 
Lien Chieu area on Da Nang Bay sometime in August 1965.

By letter of February 1993, the RO requested that the U. S. 
Armed Services Center for Research of Unit Records (Center) 
(formerly the U. S. Army and Joint Services Environmental 
Support Group) verify the veteran's claimed stressors.  A 
second request was submitted in July 1993.  In a letter of 
late July 1993, the Center responded that a unit history did 
not exist for the unit the veteran was assigned to in 
Vietnam.  The Center failed to verify any of the veteran's 
claimed stressors.

The veteran's representative submitted contentions in October 
1993 in which it was claimed that the VA had failed to 
properly apply the provisions of 38 C.F.R. § 3.102 and 
3.304(d).  It was argued that the veteran's claimed stressors 
fit the circumstances of his military service and should be 
accepted without verification from the military records.

A letter was sent directly from the veteran to the Secretary 
of the VA in November 1993 and was incorporated into his 
claims file in January 1994.  In this letter, the veteran 
asserted that his stressors included a military aircraft 
crash in California in 1965.  It was alleged by the veteran 
that he had been scheduled to leave California on a flight 
that would eventually take him to Vietnam.  He claimed that 
he was assigned to a plane and he then telephoned his parents 
to inform them of the flight number.  However, right before 
his departure he was reassigned to another aircraft.  The 
original aircraft crashed soon after takeoff.  He reported 
that he had trained regularly with the servicemembers on the 
downed aircraft and knew many of them.  It was noted by the 
veteran that his treating physician had informed him that he 
now suffered with survivor's guilt as a result of this 
incident.  The veteran also claimed that his aircraft 
developed engine trouble on the flight from Okinawa to 
Vietnam and was forced to turn back.  He asserted that, at 
the time, he had felt that "somehow I had cheated death on 
the first flight and now it was going to happen anyway" on 
the second flight.

A VA discharge summary reported that the veteran had been 
hospitalized from March to April 1993 for his psychiatric 
problems.  The veteran's stressors from the military were 
reported to include the death of a servicemember under his 
command, witnessing civilian casualties, and loss of 
servicemembers he had trained with.  The diagnoses included 
PTSD and a history of panic disorder.

In a letter to his U. S. Senator dated in October 1994, the 
veteran reported that he had contacted the U. S. Archives and 
those of the appropriate service departments and could not 
obtain any evidence to verify his claimed stressors.  In May 
1995, the veteran submitted a copy of a telegram that was 
supposedly sent to his step-father informing him that the 
veteran had not been aboard a military plane that crashed in 
June 1965 near Santa Ana, California.

The RO again requested that the Center attempt to verify the 
veteran's claimed stressors in a letter of May 1996.  The 
Center responded in March 1997 that the 
U. S. Navy did not have a unit history available for the unit 
that the veteran had been assigned to in Vietnam.  However, 
the Center did provide a report on the construction of the U. 
S. base in Da Nang, Vietnam, for the period the veteran was 
stationed in that area.  This report noted that due to 
limited docking facilities, the large amount of supplies 
needed for the buildup of U. S. forces in the Da Nang area 
required smaller vessels to transport the supplies from the 
ships to the shore.  It was reported that this surge of 
supplies coincided with a monsoon that hit Da Nang in October 
1965.  This monsoon forced the cargo handlers to work in 
hostile weather conditions.  The report noted that poor 
packaging of supplies had resulted in "loss and injury" to 
the cargo handlers.  It was reported that "ammunition ships 
were, in effect, floating dumps, from which required 
ammunition had to be offloaded on a selective basis...in a wet 
environment, such as Vietnam, selective offloading is 
lengthy, dangerous, and costly."  The report revealed that a 
petroleum offload (POL) terminal at Lien Chieu had been 
attacked by the Viet Cong in August 1965.  It was noted that 
"shuttling [of supplies] went on around the clock, 
interrupted only by the severest of weather and by events 
such as the Viet Cong attack on Esso's Lien Chieu terminal."

In December 1997, the Board remanded this case so that the RO 
could obtain evidence to verify the veteran's claimed 
stressor surrounding the aircraft crash in California in 
1965.  The RO requested in March 1998 that the Center verify 
this claimed stressor and an engine fire aboard the aircraft 
flying the veteran from Okinawa to Vietnam in June 1965.  The 
Center responded in April 1998 that these events could not be 
verified by the available military records.  In July 1998, 
the veteran submitted copies of a newspaper report dated in 
late June 1965.  This article reported that a military 
aircraft carrying U. S. Marines to Vietnam had crashed into 
the Santa Ana Mountains near El Toro, California.  All 
onboard the plane were reportedly killed.  In a letter of 
August 1998, the Center was able to verify this aircraft 
crash.  Attached to this letter was an accident report from 
the U. S. Air Force that listed the personnel involved.  The 
veteran's name did not appear on this list.

A supplemental statement of the case (SSOC) was issued to the 
veteran in September 1998.  This SSOC informed the veteran 
that his claim for service connection for PTSD had again been 
denied.  It was determined by the RO that the veteran had not 
engaged in combat with the enemy and his claimed stressors in 
Vietnam could not be presumed.  The RO also found that there 
was no objective evidence of record to verify the veteran's 
stressors from Vietnam or his claimed involvement with the 
crashed military aircraft in 1965.  


II.  Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The changes to 38 C.F.R. 
§ 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125 (a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  64 
Fed. Reg. 32,807-32808 (1999) (to be codified at 38 C.F.R. § 
3.304 (f)); Cohen v. Brown, 10 Vet. App 128 (1997).

Specifically, in Cohen v. Brown, the Court, citing 38 C.F.R. 
§ 3.304(f), discussed the three requisite elements for 
eligibility for service connection for PTSD:  (1) A current, 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. at 138.

In the case of any veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991).


III.  Analysis.

The Board finds that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  This includes 
the RO's faithful compliance with the Board's remand 
instructions of December 1997.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Initially, the undersigned finds that the veteran did not 
engage in combat with an enemy.  The veteran has never 
asserted that he directly fired on or received fire from an 
enemy.  The closest claimed stressor to an actual combat 
situation was the veteran's allegation of an enemy attack on 
an ammunition dump at a Da Nang air base.  As noted below, 
this incident is not corroborated by the available military 
records.  There is no evidence of record that the veteran was 
awarded a medal for valor.  Based on this evidence, the 
veteran does not qualify for the application of the 
presumptions under 38 U.S.C.A. § 1154(b) regarding his 
allegations.

In the current case, the veteran has received multiple 
diagnoses for PTSD.  A review of his medical reports appear 
to link the following stressors to his current PTSD: 1) 
Learning that a military aircraft that he was originally 
scheduled to board for a flight to Vietnam in June 1965 later 
crashed, 2) Flying on a military aircraft from Okinawa to 
Vietnam in June 1965 that experienced engine trouble, 3) An 
attack on his base camp in Da Nang, Vietnam, sometime in June 
or July 1965 that resulted in an explosion of an ammunition 
dump, 4) Witnessing a fellow servicemember have a nervous 
breakdown soon after the ammunition dump explosion, 5) 
Witnessing a fellow servicemember crushed between two naval 
vessels, and 6) Witnessing the aftermath of an attack on a 
Vietnamese village in Lien Chieu, Vietnam, in August 1965.

There is no objective evidence of record to verify the 
veteran's claimed enemy attack and ammunition dump explosion 
on his base in Da Nang in the summer of 1965.  Nor has the 
nervous breakdown of a Michael Lewis been verified.  Requests 
to the military have also failed to verify that the veteran 
was onboard a military aircraft in June 1965 that experienced 
engine trouble.

However, the crash of the military aircraft in late June 1965 
in California was verified by the military.  While there is 
no direct evidence that the veteran was scheduled to be 
aboard this aircraft, the combination of the veteran's own 
assertions and the telegraph from the military to his step-
father strongly imply that such was the case.  

In addition, the military report on activities in Da Nang 
harbor verify the veteran's claimed duties of transporting 
supplies between ships and shore.  It is conceivable that the 
loss of the veteran's team member occurred during the 
verified monsoon season during October 1965, his last month 
in Vietnam.  It is also implied that casualties were 
sustained during these cargo handling operations due to bad 
weather and poor packaging of material.  This report tends to 
support the veteran's claim, although there is no direct 
mention of a fatality resulting from these operations.  The 
military report also notes that a Viet Cong attack occurred 
in Lien Chieu in August 1965, the same place and time that 
the veteran had identified.  It was noted that cargo handlers 
were active in the area of this attack.  While this report 
only discussed damage to a POL, it is reasonable to assume 
that this attack and its repulse would have affected any 
nearby village and the veteran could have observed its damage 
and casualties.

The Court has held that VA, by requiring corroboration of 
every detail of a claimed stressor, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
In Suozzi, the Court found that a radio log which showed that 
the veteran's company had come under attack was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  Furthermore, the 
Court stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Based on the above analysis and Court precedents, the 
undersigned finds that the objective evidence had failed to 
verify the claimed stressors of an enemy attack on an 
ammunition dump, engine failure on an aircraft bound for 
Vietnam, and the nervous breakdown of a servicemember named 
Michael Lewis.  However, it is determined that the 
preponderance of the evidence does corroborate the veteran's 
claimed stressors of a military aircraft crash in June 1965, 
witnessing the aftermath of an enemy attack on Lien Chieu, 
Vietnam, and the death of a subordinate in a ship-related 
accident.  

The RO has found that some of these claimed stressor are not 
sufficient to warrant a diagnosis of PTSD.  However, the 
Court has clearly held that VA adjudicators are not competent 
to determine whether an incident is sufficient to cause PTSD.  
This determination was ruled to be a medical decision.  As 
the three stressors noted above have been corroborated by the 
objective evidence and determined by medical opinion to be 
adequate stressors, the preponderance of the evidence 
supports a grant of service connection for PTSD.


ORDER

Service connection for PTSD is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

